Main and Chadwick, JJ.
(concurring) — We concurred in the original opinion in this case, but upon a reargument, and a fuller consideration of the authorities, we have become convinced that the right result was not there reached. Upon the first hearing, too little consideration was given to the fact that the lumber had been delivered to the carrier and the bill of lading taken in the name of the Page Lumber Company as both consignor and consignee; and the legal effect of the situation thus presented when the rights of a purchaser from the Page Lumber Company, for value and without notice, are involved. Had the bill of lading been taken in the name of the Orillia Lumber Company, and by that company indorsed *373in blank, a different situation would be presented, and the views expressed in the original opinion would be apposite. We therefore concur in the opinion expressed by Judge Mount.